Citation Nr: 1420274	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the amount of $8,882.00, to include consideration of whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to January 1947.  He died in March 2010; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 decision by the Committee on Waivers and Compromises of the Debt Management Center (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. 

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A May 2014 review of the VBMS file does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal; however, the VVA file does contain pertinent documents which will be identified as such herein.


FINDINGS OF FACT

1.  Overpayment of death pension benefits in the amount of $8,882.00 was created as a result of the appellant's receipt of U.S. Civil Service income, resulting in annual income in excess of the maximum annual pension rate.  

2.  Recovery of an overpayment of death pension benefits in the amount of $8,882.00 would not be against equity and good conscience.



CONCLUSIONS OF LAW

1.  An overpayment of death pension benefits in the amount of $8,882.00 was validly created.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4 (2013); Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6- 98 (April 24, 1998).

2.  The criteria for waiver of recovery of an overpayment of VA death pension benefits in the amount of $8,882.00 have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board must make a determination as to the applicability of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter. 

Factual Background

Following the Veteran's death in March 2010, the appellant filed for VA benefits including death pension in June 2010.  On her application form (VA Form 21-534), she provided financial information to the effect that she received Social Security benefits in the amount of $227.00 a month.  She also reported receipt of $1,600.00 a month in gross wages and salary.  She reported having "0" income from U.S. Civil Service.  

In August 2010 correspondence from VA the appellant was notified of the grant of death pension benefits in the amount of $661.00 a month, effective from April 2010.  That amount was reduced to $619.00 a month effective from May 1, 2010, when the appellant began receiving Social Security Income.  It was further reduced to $353.00 a month, effective from April 1, 2001, based on the appellant's receipt of Social Security death benefits.  She was also provided with VA Form 21-8767, which advised her that she was obligated to provide prompt notice of any change in income or net worth or dependency status and that a failure to provide such information would result in the creation of an overpayment which would be subject to recovery.  It further stated that when reporting income, the total amount and source of all income received should be reported.

In February 2011, the appellant submitted a completed Improved Pension Eligibility Verification Report (EVR).  On that form, the appellant listed income in the amount of $19,272.00 from U.S. Civil Service, which had not been previously reported.   

In July 2011, the appellant was notified that her death pension award was being amended based on information reported in her February 2011 EVR.  Specifically, she was informed that her death pension benefits were terminated effective from April 1, 2010, due to excessive income.  VA explained that the maximum annual pension rate for a surviving spouse with no dependents was $7,933.00; and that her information had shown that she was in receipt of Civil Service income in the amount of $19,272.00 a year.  

In September 2011, the appellant provided a completed Financial Status Report for the record revealing monthly income of $1,910.00, and monthly expenses of about $600.00.  

In late August 2011, the Debt Management Center advised the appellant that a debt in the amount of $8,882.00 had been created and of her waiver rights (see VVA file).  

In August 2011, she submitted a request for waiver of the total amount of the $8,882.00 overpayment.  It was stated that she believed that VA should have verified her income as listed on her original application, which would have avoided the overpayment.  It was further noted that the she was living on her civil service retirement and her husband's Social Security benefits, and argued that it would cause a great financial burden to have to repay the debt.  

In October 2011, a decision was issued by the VA Committee denying the appellant's request for a waiver.  The decision indicated that the appellant was found to be free of fraud, misrepresentation or bad faith.  It was explained that the standards of equity and good conscience were applied, which indicated that: (1) the overpayment was created because the appellant received greater income than VA used to calculate her death pension befits; (2) she was not at fault in the creation of the debt, as she reported her Civil Service income to VA in a timely manner; (3) financial hardship was not shown to exist, as the appellant's monthly income exceeded her monthly expenses by $ 1,300.00 per her own report; and (4) she received benefits she was not entitled to and failure to make restitution would result in unfair gain to her and the expense of the government, causing unjust enrichment.  Ultimately, the Committee explained that a denial of the waiver would not be against equity and good conscience. 

In her November 2011, Notice of Disagreement, it was explained that the appellant could not pay the debt in full, but could pay $150.00 a month toward the debt, as she did not have extra income after all her bills were paid.  It was noted that the appellant lived on a fixed income and felt that VA had caused her this undue hardship; she also requested assistance to help with the debt.  

The denial of the waiver was confirmed in a Statement of the Case issued in January 2012.  

In her March 2012 substantive appeal, the appellant maintained that repayment of the debt would cause undue hardship.  She indicated that she could not afford her medications and would have to move in with her son as she would be financially unable to support herself, if it was determined that she would have to repay the debt.   

Analysis

In determining whether a waiver of overpayment is appropriate, the Board's inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  

Second, if the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2012); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).  Finally, if it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  In this regard, the Board notes that the appellant has not actually challenged the amount of the debt, which has been calculated in the amount of $8,882.00, but has essentially maintained that VA was at fault in the creation of the debt for not properly verifying her income.  As her arguments relate to the elements of equity and good conscience, and not to the validity or amount of the debt, the Board finds the $8,882.00 debt to be valid.  

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2013).  In this case, there was no indication of fraud, misrepresentation, or bad faith, on the part of the appellant.  

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and the VA, (3) undue hardship of collection on the debtor, (4) whether collection would defeat the purpose of an existing benefit, (5) whether failure to collect a debt would result in the unjust enrichment of the debtor, and (6) whether the debtor changed positions to her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2013); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

While the appellant maintains that VA was in large part in the creation of the debt, it is clear that fault is shown on her part for failure to report her Civil Service income on her original application, contrary to the assertions made in her August 2011 request for waiver.  Her original application is in fact her June 2010 VA Form 21-534, at which time she requested VA death benefits.  At that time, she (apparently incorrectly) reported having "0" income from U.S. Civil Service application.  VA relied on the information she provided without further verification at that time, and to that extent, there is some fault on the part of VA.  

However, accompanying the August 2010 letter to the appellant advising her that death pension benefits had been approved was a VA Form 21-8767.  The form states, under the bolded heading "IMPORTANT" "Notify us immediately if there is a change in any condition affecting your right to continued payments.  Failure to notify us of these changes immediately will result in an overpayment which is subject to recovery."  Thus, regardless of any alleged ignorance, the appellant is charged with knowledge of not only her responsibilities, but also of the potential consequences of her failure to notify VA of a change in financial status.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  At least as of that time, she should have promptly advised VA of her receipt of Civil Service income, but instead did not do so until February 2011.  Accordingly, the appellant is found to have more fault in the creation of the debt than VA.  

The balance of fault is but one of the factors for consideration in determining entitlement to waiver.  With regard to the third element under 38 C.F.R. § 1.965(a), undue hardship, this factor is simply not shown in this case.  According to financial information which she provided in 2011, her monthly income, listed at $1,910.00, well exceeded her monthly expenses reportedly totaling about $600.00.  Moreover, she has already offered a payment plan of $150.00 a month to bring down the debt.  There is no indication that requiring repayment of debt would deprive the appellant of basic necessities, such as food and shelter, or even imperil her ability to pay her bills.  

With regard to the fifth element, unjust enrichment, the Board notes that waiver of repayment of the debt would leave the appellant unjustly enriched, as she received payments for which she was not entitled by law due to excessive income.  Her annual income is shown to be well over the annual pension rate and this was explained to her by VA in a July 2011 letter.  The appellant has not suggested, nor does the evidence on file reflect any significant change in annual income or expenses subsequent to 2011.  As explained to her by VA (January 2012 SOC) failure to make restitution of the benefits received would result in unjust enrichment at the expense of the government.  

With respect to the final consideration, the appellant has not suggested, nor does the evidence on file suggest that she changed positions to her detriment in reliance upon a granted VA benefit.  There is no indication that she incurred any significant debt or in some way made a change in her life/lifestyle based upon her reliance on the receipt of her VA death pension benefits. 

Based on the evidence of record, the Board has determined that it would not be against the principles of equity and good conscience to require the appellant to repay the overpayment of death pension benefits in the amount of $8,882.00.  Specifically, in balancing the equities, the appellant is largely at fault in the creation of the debt, would be unjustly enriched if the waiver was to be granted, and repayment of the debt would not nullify the objective for which the VA benefits were intended.  Further, there is no evidence of record to show that the appellant changed positions to her detriment in reliance on VA pension benefits.  Upon consideration of the above, the Board finds that it would not be against equity and good conscience to require the appellant to repay the debt.  The appellant's request for a waiver of her overpayment is therefore denied.


ORDER

Waiver of the recovery of an overpayment of VA death pension benefits in the amount of $8,882.00 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


